—In an action for a divorce and ancillary relief, the defendant husband appeals from a judgment of the Supreme Court, Nassau County (Trainor, R.), entered March 26, 1998, which, upon an order of the same court dated January 26, 1998, denying his motion, inter alia, to vacate his default in appearing in the action, granted the plaintiff wife a divorce and determined the issues of maintenance and equitable distribution of marital property.
*427Ordered that the judgment is affirmed, with costs.
The appellant did not demonstrate a reasonable excuse for his default and a meritorious defense. Accordingly, the Supreme Court did not improvidently exercise its discretion in denying his motion to vacate his default (see, Sayagh v Sayagh, 205 AD2d 678; Arvanetes v Arvanetes, 191 AD2d 893).
The appellant’s remaining contention is without merit. S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.